Opinión disidente emitida por el
Juez Asociado Sr. Todd, Jr.
Noviembre 22, 1946
Como se admite en la opinión de ía mayoría, la jurispru-dencia sobre esta materia está dividida. He leído los casos citados por el Tribunal de Contribuciones y creo justifican y sostienen la conclusión a que llegó. La ley no requiere que la institución esté dedicada exclusivamente a fines cari-tativos para estar exenta y, ann bajo estatutos que así lo proveen se ha resuelto que lo son y especialmente cuando la institución es una organizada para fines no pecuniarios y los socios no reciben dividendo alguno.
Véanse al efecto In re Rust’s Estate, 12 P.2d 396 (Wash. 1932); Lutheran Hospital Assn’n of South Dakota v. Baker, 167 N. W. 148 (S. D., 1918). (En este último caso el 95 por ciento de los pacientes pagaba y el 5 por ciento era de be-neficencia y aun cuando la ley usaba las palabras “exclusi-vamente usadas para fines caritativos.”) Corporation of Sisters of Mercy v. Lane County, 261 P. 694 (Or. 1927); Board of Commissioners of Tulsa County v. Sisters of the Sorrowful Mother, 283 P. 984 (Okla. 1930); Powers et al. v. First Nat. Bank of Corsicana, Tex., 137 S.W.2d 839 (Tex. 1940); Widows’ and Orphans’ Home of O. F. v. Commonwealth, 103 S. W. 354 (Ky. 197); In re Henderson’s Estate, 112 P.2d 605 (Cal. 1941); United States v. Proprietors of Social Law Library, 12 F.2d 481 (C.C.A. 1, 1939); las Monografías en 34 A.L.R. 641; 62 A.L.R. 331 y 108 A.L.R. 288, y especial-*672‘mente la opinión disidente del Juez Magruder en el caso de Hasset v. Associated Hospital Service Corporation, 125 F.2d 611 (C. C. A. 1, 1942).